Citation Nr: 1749889	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, to include service in the Southwest Asia theater of operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

This matter was previously before the Board in August 2014 and was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, subsequent to the Board remand, the Veteran filed fully developed claim which included a request to "re-open" his service connection claim for chronic fatigue.  The RO apparently developed this as a new service connection claim and scheduled an examination and issued a rating decision regarding this claim.  In correspondence dated June 2017 the RO identified that the Veteran's claim for chronic fatigue was already on appeal and stated that they were forwarding the claim to the appeals team for consideration of the new evidence associated with the record.  However, it appears that the appeal may have been returned to the Board prematurely.  There is no supplemental statement of the case (SSOC) reflecting consideration of the post-remand medical records obtained and the VA examination conducted in May 2017.  As the evidence was developed in relation to the Veteran's service connection claim for chronic fatigue and obtained following the prior Board remand, an SSOC must be issued.  38 C.F.R. § 19.31 (2016).

The Board also notes that VA examinations conducted in May 2017 for chronic fatigue syndrome and the VA gulf war general medical examination are inadequate.  The VA examination for chronic fatigue syndrome included an opinion that the Veteran's chronic fatigue syndrome was at least as likely as not incurred in or caused by service and as rationale cited a June 2009 VA progress note documenting fatigue.  This determination conflicts with previous VA examinations of record in September 2009, and January 2013 finding that the Veteran did not have chronic fatigue syndrome and that his symptoms were due to lack of sleep.

The May 2017 VA gulf war examination stated that the Veteran had a diagnosed chronic fatigue syndrome, noted as diagnosed the day of the examination, as well as multiple other associated symptoms but indicated that the functional impact of these symptoms did not represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  However, immediately after making that determination the examiner rendered an internally inconsistent opinion that the "Veteran's disability pattern is a diagnosable but medically unexplained chronic multi-symptom illness of a[n] unknown etiology."

With the conflicting medical examinations and opinions of record the Board finds that further clarification is needed.

The Board previously remanded this claim for further development regarding the status of the Veteran's Board hearing request.  The Veteran had failed to appear at his scheduled hearing but it was determined that he likely had not received the proper notice.  Pursuant to the remand instructions, the hearing notice was sent to the Veteran but returned as undeliverable.  No apparent further notice was sent to the subsequent address associated with the Veteran and no hearing appears to have been scheduled.  It is unclear if the Veteran declined his hearing and that should be clarified on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and determine whether he still wants a videoconference hearing.  If so, take all appropriate action to schedule.

2.  Thereafter, contact the opinion provider who provided the May 2017 opinion regarding chronic fatigue syndrome and request an addendum opinion.  Copies of all pertinent records should be made available to the examiner for review.

Based on a review of the record, the opinion provider must provide an opinion as to the following:

a.  Does the Veteran have a current diagnosis of chronic fatigue syndrome?

b.  If so, is it at least as likely as not (i.e., probability of approximately 50 percent), that the chronic fatigue syndrome was incurred in or is otherwise related to service?

c.  If the answer to either (a) or (b) is no, do the Veteran's fatigue symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service?

A full and well-reasoned rationale must be provided for all opinions reached.

If the May 2017 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

3.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


